Exhibit 10.1

 

CONSULTANT:

■    John B. Green.

VERASTEM, INC. CONTACT:

■    Robert Forrester

EFFECTIVE DATE:

■    April 15, 2016

 

 

Picture 1 [vstm20160331ex101925783001.jpg]

 

CONSULTING AGREEMENT

 

This Consulting Agreement (together with its attachments, this “Agreement”) made
as of the date written above (the “Effective Date”) is between Verastem, Inc. a
Delaware corporation having an address at 117 Kendrick Street, Suite 500,
Needham, MA 02494 (the “Company”), and John B. Green (“Consultant”). The Company
desires to have the benefit of Consultant's knowledge and experience, and
Consultant desires to provide Consulting Services (defined below)  to the
Company, all as provided in this Agreement.

 

1.          Consulting Services.  The Company hereby retains Consultant and
Consultant agrees to provide Consulting Services to the Company (the “Consulting
Services”) as it may from time to time reasonably request and as specified in
the Business Terms attached to this Agreement as Exhibit A (“Business
Terms”).  Any changes to the Consulting Services (and any related compensation
adjustments) must be agreed upon in writing between Consultant and the Company
prior to implementation of such changes.

 

1.1        Performance.  Consultant agrees to render the Consulting Services to
the Company, or to its designee, (a) at such reasonably convenient times and
places as the Company may direct, (b) under the general supervision of the
Company, and (c) on a best efforts basis.  Consultant will comply with all
rules, procedures and standards promulgated from time to time by the Company
with regard to Consultant’s access to and use of the Company’s property,
information, equipment and facilities.  Consultant agrees to furnish the Company
with written reports with respect to the Consulting Services if and when
requested by the Company.

 

1.2        Third Party Confidential Information.  Consultant agrees not to use
or disclose any trade secrets or other confidential information of any other
person, firm, corporation, institution or other entity in connection with any of
the Consulting Services without such third party’s express written consent. 

 

1.3        Compliance with Policies.  If Consultant is a faculty member at or
employee of a university or hospital (“Institution”) or of another company,
Consultant represents and warrants that, pursuant to Institution’s or company’s
policies concerning professional consulting and additional workload, Consultant
is permitted to enter into this Agreement.  If Consultant is required by
Consultant’s Institution to disclose to it any proposed agreements with
industry, Consultant has made such disclosure.  If Institution’s prior approval
of this Agreement is required by Institution policies, Consultant has obtained
or will obtain and deliver to the Company, Institution’s consent on the form
attached to this Agreement prior to commencing the Consulting Services. 

 





--------------------------------------------------------------------------------

 



 

1.4        Consultant Personnel.  In the event that others are, or may hereafter
become, associated with Consultant or are used by Consultant in connection with
the Consulting Services (“Consultant Personnel”), Consultant agrees to procure
from them agreements containing obligations substantially identical in form and
content to those contained in this Agreement, and Consultant agrees to cooperate
with the Company in procuring execution by them of such assignments and other
papers as may be required by the terms of this Agreement. 

 

2.          Compensation.  In consideration for the Consulting Services rendered
by Consultant to the Company, the Company agrees to pay Consultant the fees set
forth in the Business Terms attached hereto.   Unless otherwise specified in the
Business Terms, undisputed payments will be made by the Company within thirty
(30) days from the Company’s receipt of Consultant’s invoice.  Invoices will
contain such detail as the Company may reasonably require, and will be payable
in U.S. Dollars in accordance with the terms and provisions of the Business
Terms.  The Company will reimburse Consultant for reasonable and pre-approved
business expenses incurred by Consultant in the performance of the Consulting
Services as specified in the Business Terms.

 

3.          Inventions.

 

3.1        Definition.  “Inventions” means all inventions, discoveries,
improvements, ideas, designs, processes, products, computer programs, works of
authorship, databases, gene sequences, cell lines, samples, chemical compounds,
assays, biological materials, mask works, trade secrets, know-how, research and
creations (whether or not patentable or subject to copyright or trade secret
protection) that Consultant makes, conceives or reduces to practice, either
alone or jointly with others, and that (a) result from the performance of the
Consulting Services, and/or (b) result from use of facilities, equipment,
supplies, Research Materials (defined below), or Confidential Information
(defined below) of the Company.  

 

3.2        Ownership.  Consultant will promptly disclose all Inventions in
confidence to the Company. Consultant agrees to irrevocably transfer and assign
and hereby does irrevocably transfer and assign to the Company or its successors
or designees the entire right, title and interest now existing or that may exist
in the future in and to all right, title and interest in and to all Inventions
and any and all related patents, patent applications, copyrights, copyright
applications, trademarks, trade names, trade secrets and other proprietary and
moral rights in the United States and throughout the world (“Work
Product”).  All Work Product will be the exclusive property of the
Company.  Consultant agrees to execute, at the Company’s request and expense,
all documents and other instruments necessary or desirable to confirm such
assignment.  In the event that Consultant does not, for any reason, execute such
documents within a reasonable time of the Company’s request, Consultant hereby
irrevocably appoints the Company as Consultant’s attorney-in-fact for the
purpose of executing such documents on Consultant’s behalf, which appointment is
coupled with an interest.  Consultant shall not attempt to register any works
created by Consultant pursuant to this Agreement at the U.S. Copyright Office,
the U.S. Patent & Trademark Office, or any foreign copyright, patent, or
trademark registry.  Consultant retains no rights in the Work Product and agrees
not to challenge the Company’s ownership of the rights embodied in the Work
Product.  Consultant further agrees to assist the Company in every proper way to
enforce the Company’s rights relating to the Work Product in any and all
countries, including, but not limited to, executing, verifying and delivering
such documents



Page 2

--------------------------------------------------------------------------------

 



and performing such other acts (including appearing as a witness) as the Company
may reasonably request for use in obtaining, perfecting, evidencing, sustaining
and enforcing the Company’s rights relating to the Work Product.

 

3.3        Moral Rights.  If Consultant has any rights, including without
limitation “artist’s rights” or “moral rights” in the Work Product which cannot
be assigned (the “Non-Assignable Rights”), Consultant agrees to waive
enforcement worldwide of such rights against the Company. In the event that
Consultant has any such rights that cannot be assigned or waived, Consultant
hereby grants to the Company a royalty-free, paid-up, exclusive, worldwide,
irrevocable, perpetual license under the Non-Assignable Rights to (i) use, make,
sell, offer to sell, have made, commercialize, and further sublicense the Work
Product, and (ii) reproduce, distribute, create derivative works of, publicly
perform and publicly display the Work Product in any medium or format, whether
now known or later developed.

 

3.4        Research Materials.  For Consulting Services which involve laboratory
work or experiments, “Research Materials” means all materials (a) furnished by
the Company, (b)  developed by Consultant in connection with the Consulting
Services, or (c)  the cost of which are reimbursed to Consultant by the
Company.  Research Materials include, in the case of biological materials, all
progeny and unmodified derivatives of those materials, and in the case of
chemical materials, all analogs, formulations, mixtures and compositions of
those materials. Research Materials are the sole property of the
Company.  Consultant agrees not to use or evaluate Research Materials for any
purpose other than as directed by the Company, and not to transfer the Research
Materials to any third party without the prior written consent of the
Company.  Consultant will use the Research Materials in strict compliance with
all laws and regulations.  

 

3.5        Records.  Consultant shall make and maintain adequate and current
written records of all Inventions, which records shall be available to and
remain the property of the Company at all times. 

 

3.6        Agreement with Institution.  This Agreement is made subject to the
understanding that Consultant, if affiliated with an Institution, may be
required to fulfill certain obligations, including teaching, directing
laboratory operations, conducting research, and publishing work.  It is further
understood that Consultant may have signed an agreement concerning inventions
with Institution, under which Consultant may be obligated to assign to
Institution certain inventions which arise out of or otherwise relate to
Consultant’s work at or for Institution or from Consultant’s use of certain of
its facilities or intellectual property.  In performing the Consulting Services,
Consultant agrees not to utilize Institution facilities or intellectual property
if the result of such use is that any Inventions will not be assignable solely
to the Company.  Use of Institution's telephone, fax machines or computers for
communication purposes, however, will not constitute use of Institution's
facilities under this Agreement.

 

3.7        Work at Third Party Facilities.  Consultant agrees not to make use of
any funds, space, personnel, facilities, equipment or other resources of a third
party in performing the Consulting Services, and further agrees not to take any
other action that would result in a third party owning or having a right in any
Inventions, unless agreed upon in writing in advance by the Company.



Page 3

--------------------------------------------------------------------------------

 



4.          Confidential Information.

 

4.1        Definition.  “Confidential Information” means information with
respect to the facilities and methods of  the Company, Research Materials, trade
secrets, Inventions, systems, patents and patent applications, procedures,
manuals, confidential reports, financial or legal information, business plans,
prospects, or opportunities, personnel information, lists of customers and
suppliers, and information of third parties provided by the Company to
Consultant.  Confidential Information does not include information which (i) is
in the public domain or which becomes part of the public domain through no
wrongful act on Consultant’s part but only after it becomes so publicly known,
(ii) is already in Consultant’s possession at the time of disclosure by the
Company, other than by previous disclosure by the Company, as evidenced by
written or electronic records, or (iii) that becomes known to Consultant through
disclosure by a third party having the right to disclose the information, as
evidenced by written or electronic records. 

 

4.2        Obligations of Confidentiality.  Consultant will not directly or
indirectly publish, disseminate or otherwise disclose, use for Consultant’s own
benefit or for the benefit of a third party, deliver or make available to any
third party, any Confidential Information, other than in furtherance of the
purposes of this Agreement, and only then with the prior written consent of the
Company, and it is agreed and understood that all Confidential Information shall
remain the sole property of the Company. Without the Company’s prior written
approval, Consultant will not directly or indirectly disclose to anyone the
existence or terms of this Agreement or the fact that Consultant has this
arrangement with the Company.   If required, Consultant may disclose the
Confidential Information to a governmental authority or by order of a court of
competent jurisdiction, provided that such disclosure is subject to all
applicable governmental or judicial protection available for like material and
reasonable advance notice of such compulsory disclosure is given to the
Company.  Consultant will exercise all reasonable precautions to protect the
physical integrity and confidentiality of the Confidential Information, and will
not remove any Confidential Information or copies or derivations thereof from
the Company’s premises except to the extent necessary to fulfill the Consulting
Services, and then only with the Company’s prior consent.  Consultant may
disseminate or permit access to Confidential Information only to Consultant
Personnel who have a need to know such Confidential Information in the course of
the performance of their duties under this Agreement and who are bound to
protect the confidentiality of the Confidential Information consistent with the
terms of this Agreement. Consultant agrees to be responsible for any breach of
this Agreement by any of the Consultant Personnel. The Company will be entitled
to injunctive relief as a remedy for any breach of the terms of this Section 4.

 

4.3        Third Party Confidential Information.  Consultant recognizes that the
Company has received and in the future will receive from third parties
confidential and proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  Consultant agrees that Consultant owes the Company
and such third parties, during the term of this Agreement and thereafter, a duty
to hold all such confidential or proprietary information in the strictest
confidence in accordance with the Company’s obligations to such third party, and
agrees not to disclose it to any person, firm or corporation or use it except in
carrying out the Consulting Services for the Company consistent with the
Company’s agreement with such third party. 



Page 4

--------------------------------------------------------------------------------

 



5.          Restrictions.  While Consultant is engaged by the Company and for a
period of twelve (12) months after the termination or cessation of such
engagement for any reason, Consultant will not:

 

(i)        within the United States or any other geographic region in which
Company conducts its business, and in any capacity, whether individually or as
an employee, consultant, director, officer, agent, advisor or otherwise, for or
on behalf of any entity (a “Competing Organization”), engage in any business
activities that are competitive with any of the material business activities of
Company, including without limitation the research, development, sale or
marketing of any competitive product of Company, unless my duties at such
Competing Organization do not include duties relating to any product, process,
service or business activity that competes or is reasonably expected to compete
with a material product, process, service or business activity in existence or
being conducted, provided or developed by Company, and provided that I have
delivered to Company a written statement, confirmed by my prospective employer
or consulting client, as the case may be, describing my duties and stating that
such duties are consistent with my obligations under this Agreement.  As used in
this Section 5(i), “competitive” activities means discovering, developing or
commercializing drugs that selectively target cancer stem cells, and
“competitive” products means drugs that selectively target cancer stem cells.  ;
or

 

(ii)        recruit, solicit or hire any consultants of the Company or any
person who was a consultant of the Company during the twelve (12) month period
prior to the termination of Consultant’s engagement by the Company, or induce or
attempt to induce any of the Company’s employees to terminate their employment
with, or otherwise cease or diminish their relationship with, the Company or
accept employment with anyone else.

 

6.          Representations and Warranties.  

 

6.1        No Conflicts.  Consultant is under no contractual or other obligation
or restriction which is inconsistent with Consultant’s execution of this
Agreement or the performance of the Consulting Services.  During the Term (as
defined below), Consultant will not enter into any agreement, either written or
oral, in conflict with Consultant’s obligations under this
Agreement.  Consultant will arrange to provide the Consulting Services in such
manner and at such times that the Consulting Services will not conflict with
Consultant’s responsibilities under any other agreement, arrangement or
understanding or pursuant to any employment relationship Consultant has at any
time with any third party.

 

6.2        Absence of Debarment.    Consultant represents that (a) neither
Consultant nor any Consultant Personnel has been debarred, and to the best of
Consultant’s knowledge is not under consideration to be debarred, by the U.S.
Food and Drug Administration (“FDA”) from working in or providing consulting
services to any pharmaceutical or biotechnology company under Section 306(a) or
306(b) of the federal Food, Drug and Cosmetic Act (codified at 21 U.S.C.
§§ 335a(a) and 335a(b)); (b) no debarred person will in the future be employed
by Consultant to perform any services hereunder in connection with any
application for approval of a drug by the FDA; and (c) neither Consultant nor
any Consultant Personnel has a conviction on their record for which a person can
be debarred as decribed in Sections 306(a) or 306(b) of the federal Food, Drug
and Cosmetic Act.  Consultant further represents and warrants that should
Consultant or any Consultant Personnel be convicted in the future of any act for
which a person can be debarred as



Page 5

--------------------------------------------------------------------------------

 



described in Sections 306(a) or 306(b) of the federal Food, Drug and Cosmetic
Act, Consultant shall immediately notify Company of such conviction in writing.

 

6.3        Assignment of Ownership in Work Product.  Consultant represents and
warrants that (i) Consultant has the right and unrestricted ability to assign
the Work Product to the Company as set forth in Section 3 (including without
limitation the right to assign any Work Product created by Consultant’s
employees or contractors); (ii) the Work Product has not heretofore been
published in whole or in part; and (iii) the Work Product will not infringe upon
any copyright, patent, trademark, right of publicity or privacy, or any other
proprietary or intellectual property right of any person, whether contractual,
statutory or common law. 

 

6.4        Compliance with Law.  Consultant covenants that the services to be
provided hereunder shall be in compliance with all applicable laws, rules and
regulations. Consultant acknowledges that Consultant is subject to the Company’s
insider trading policy, a copy of which has been provided to Consultant.

 

6.5        No Conflicting Agreements.  Consultant represents that Consultant’s
performance of all the terms of this Agreement and as a provider of services to
the Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by Consultant in confidence
or in trust prior to or during  this Agreement, and Consultant has not and will
not disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employers or other
third parties.  When performing the Consulting Services, Consultant  agrees to
use only such materials and information of any kind that Consultant has
rightfully obtained and that are not considered proprietary or confidential by
any third party unless agreed to otherwise by the Company in writing.

 

7.          Term and Termination. 

 

7.1        Term.  This Agreement will commence on the Effective Date and
continue for the term specified on the Business Terms (the “Term”), unless
sooner terminated pursuant to the express terms of this Section 7 or extended by
mutual agreement of the parties.

 

7.2        Termination for Breach.  If either party breaches in any material
respect any of its obligations under this Agreement, in addition to any other
right or remedy, the non-breaching party may terminate this Agreement in the
event that the breach is not cured within ten (10) days after receipt by that
party of written notice of the breach.

 

7.3        Termination by Either Party.  Either party may terminate this
Agreement (a) immediately at any time upon written notice to the other party in
the event of a breach of this Agreement by non-terminating party which cannot be
cured (for example, breach of the confidentiality obligation) and/or (b) at any
time without cause upon not less than thirty (30) days’ prior written notice to
the other party.

 

7.4        Effect of Expiration/Termination.  Upon expiration or termination of
this Agreement, neither the Company nor Consultant will have any further
obligations under this Agreement, except (a) for liabilities accrued through the
date of termination, and (b) the obligations under Sections  3, 4, 5, 6, 7 and 8
hereof will survive. Upon expiration or termination, and in any case upon the
Company’s request, Consultant will return



Page 6

--------------------------------------------------------------------------------

 



immediately to the Company all tangible Confidential Information, including all
copies, reproductions and derivations thereof, and shall delete any such Company
Confidential Information from Consultant’s computer storage or any other media
(including, but not limited to, online and off-line libraries).

 

8.          Miscellaneous.

 

8.1        Independent Contractor.  All Consulting Services will be rendered by
Consultant as an independent contractor, and this Agreement does not create an
employer-employee, partnership, agency or joint venture relationship between the
Company and Consultant.  Consultant will have no rights to receive any employee
benefits, such as health and accident insurance, sick leave or vacation which
are accorded to regular Company employees. Consultant will not in any way
represent herself to be an employee, partner, joint venturer, or agent of the
Company. Consultant is not authorized to make any representation, contract, or
commitment on behalf of the Company or incur any liabilities or obligations of
any kind in the name of or on behalf of the Company.  Consultant shall work
independently, without day-to-day direction from the Company, and may adopt such
arrangements as Consultant desires with regard to the details of the Consulting
Services performed under this Agreement, the hours during which the Consulting
Services will be provided, and the place or places where the Consulting Services
are to be furnished; provided that: (a) such arrangements, details, hours and
location of services shall be consistent with the proper accomplishment of the
agreed objectives of the Company; and (b) such services by Consultant shall be
performed in a manner calculated to obtain the most satisfactory results for the
Company.

 

8.2        Taxes.  Consultant and the Company agree that the Company will treat
Consultant as an independent contractor for purposes of all tax laws (local,
state and federal) and file income reporting and other forms consistent with
such status.  Consultant agrees that, as an independent contractor, neither
Consultant nor Consultant’s employees are entitled to unemployment benefits in
the event this Agreement terminates, or to workers’ compensation benefits in the
event that Consultant, or any employee of Consultant, is injured in any manner
while performing obligations under this Agreement.  Consultant will be solely
responsible to pay any and all local, state, and/or federal income, social
security and unemployment taxes for Consultant and Consultant’s employees.  The
Company will not withhold any taxes or prepare W-2 Forms for Consultant, but
will provide Consultant with a Form 1099 if and to the extent required by
law.  Consultant is solely responsible for, and will timely file, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of fees under this Agreement. Consultant is solely responsible for, and must
maintain adequate records of, expenses incurred in the course of performing
services under this Agreement, except as provided herein.  The Company will
regularly report amounts paid to Consultant with the appropriate taxing
authorities, as required by law. Consultant will provide the Company with
Consultant’s taxpayer identification number or social security number, as
applicable.  Consultant agrees to indemnify the Company and its affiliates and
hold them harmless from and against any loss, cost, liability or expense
(including attorney’s fees) incurred by the Company or any of its affiliates on
account of any breach of Consultant’s obligations under this Section 9, or on
account of any tax treatment of Consultant by taxing authorities inconsistent
with the terms hereof.



Page 7

--------------------------------------------------------------------------------

 



8.3        Use of Name.  Consultant consents to the use by the Company of
Consultant’s name and likeness in written materials and oral presentations to
current or prospective customers, partners, investors or others, provided that
such materials or presentations accurately describe the nature of Consultant’s
relationship with and contributions to the Company.

 

8.4        Assignability and Binding Effect.  The Consulting Services to be
rendered by Consultant are personal in nature.  Consultant may not assign or
transfer this Agreement or any of Consultant’s rights or obligations hereunder
except to a corporation of which Consultant is the sole stockholder.  In no
event will Consultant assign or delegate responsibility for actual performance
of the Consulting Services to any other natural person except to Consultant
Personnel as provided for under this Agreement.  This Agreement will be binding
upon and inure to the benefit of the parties and their respective legal
representatives, heirs, successors and permitted assigns.  The Company may
assign this Agreement to any other corporation or entity which acquires (whether
by purchase, merger, consolidation or otherwise) all or substantially all of the
business and/or assets of the Company.

 

8.5        Headings.  The section headings are included solely for convenience
of reference and will not control or affect the meaning or interpretation of any
of the provisions of this Agreement.

 

8.6        Notices.  Any notices or other communications from one party to the
other will be in writing and will be given by addressing the same to the other
at the address or facsimile number set forth in this Agreement.  Notices to the
Company will be marked “Attention: General Counsel”. Notice will be deemed to
have been duly given when (a) deposited in the United States mail with proper
postage for first class Registered or Certified Mail prepaid, return receipt
requested, (b) sent by any reputable commercial courier, delivery confirmation
requested, (c) delivered personally, or (d) if promptly confirmed by mail or
commercial courier as provided above, when dispatched by facsimile.

 

8.7        Amendment.  This Agreement may be amended or modified only by a
writing signed by authorized representatives of both parties.

 

8.8        No Waiver.  No waiver of any term or condition of this Agreement
shall be valid or binding on either party unless the same shall be been mutually
assented to in writing by both parties.  The failure of either party to enforce
at any time any of the provisions of this Agreement,



Page 8

--------------------------------------------------------------------------------

 



or the failure to require at any time performance by the other party of any of
the provisions of this Agreement, shall in no way be construed to be a present
or future waiver of such provisions, nor in any way affect the right of either
party to enforce each and every such provision thereafter.  The express waiver
by either party of any provision, condition or requirement of this Agreement
shall not constitute a waiver of any future obligation to comply with such
provision, condition or requirement.

 

8.9      Severability. In the event that any one or more of the provisions
contained in this Agreement is, for any reason, held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Agreement, and all other provisions
will remain in full force and effect.  If any provision of this Agreement is
held to be excessively broad, it will be reformed and construed by limiting and
reducing it so as to be enforceable to the maximum extent permitted by law.

 

8.10      Entire Agreement.  This Agreement constitutes the entire agreement of
the parties with regard to its subject matter, and supersedes all previous
written or oral representations, agreements and understandings between the
parties.

 

8.11      Governing Law/Jurisdiction.  All disputes related to or arising out of
this Agreement shall be resolved in the state or federal courts of the
Commonwealth of Massachusetts, to whose exclusive jurisdiction each party hereby
consents.  This Agreement will be governed by, construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts applicable to
contracts made and to be performed therein, without giving effect to the
principles thereof relating to the conflict of laws.

 

8.12      Remedies.  Consultant’s obligations under this Agreement are of a
unique character that gives them particular value; breach of any of such
obligations will result in irreparable and continuing damage to the Company for
which there will be no adequate remedy at law; and, in the event of such breach
or threatened breach, the Company will be entitled to injunctive relief and/or a
decree for specific performance, an award of its attorney’s fees incurred, and
such other and further relief as may be proper. Consultant and the Company
further agree that no bond or other security shall be required in obtaining such
equitable relief.

 

8.13      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the Effective Date.

 

 

 

 

 

VERASTEM, INC.

 

 

 

 

By:

/s/ Daniel Paterson

 

 

 

 

Name:

Daniel Paterson

 

 

 

 

Title:

Chief Operating Officer

 

 

 

 

 

duly authorized

 

 

 

 

 

 

 

 

 

 

 

 

CONSULTANT:

 

 

 

 

By:

/s/ John B. Green

 

 

 

Page 9

--------------------------------------------------------------------------------

 



 

Name:

John B. Green.

 

 

 

 

Title:

Consultant

 





Page 10

--------------------------------------------------------------------------------

 



INSTITUTION ACKNOWLEDGEMENT

AND CONSENT FORM

 

Verastem, Inc. (the “Company”) is prepared to enter into the foregoing Agreement
with the consultant named on the preceding signature page (“Consultant”).  The
Company recognizes that as a member of the institution named below
(“Institution”), Consultant is responsible for ensuring that any consulting
agreement Consultant enters into with a for-profit entity is not in conflict
with the patent, consulting or other policies of Institution.  The proposed
Agreement requires Consultant, if required by Institution policies, to disclose
the proposed Agreement to Institution and/or to obtain Institution’s consent to
enter into the proposed Agreement.

 

Institution hereby acknowledges and consents to Consultant entering into the
foregoing Agreement.

 

INSTITUTION: 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Print Name

 

 

 

Title

 

 

 

duly authorized

 

 

 

 

Date

 

 

 





Page 11

--------------------------------------------------------------------------------

 



EXHIBIT A

 

BUSINESS TERMS

 

1.          Consulting Services: 

 

Consultant will render those services on a schedule to be determined by mutual
arrangement between Consultant and the Company.  In addition, Consultant will be
available for a reasonable number of telephone and/or written consultations.

 

2.          Compensation:

 

As full compensation for the Consulting Services rendered during the Term, the
Company will pay Consultant $200 per hour. 

 

On the last day of each calendar month, Consultant will invoice the Company for
Consulting Services rendered and expenses incurred during the preceding month.
Invoices should reference this Agreement and should be submitted to the
following address:

 

Accounts Payable

Verastem, Inc.

117 Kendrick Street, Suite 500

Needham, MA 02494

 

Or by email to: ap@verastem.com

 

3.        Term:

 

This Agreement will be for an initial term of 12 months beginning on the
Effective Date, and may be extended for additional periods, at the Company’s
option and with Consultant’s consent.

 

Page 12

--------------------------------------------------------------------------------